Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 17/378,530 filed on 07/16/2021.
Claims 1 – 18 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 9 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "range of user-defined alert directive" in claim 1, 9 and 14, is a relative term which renders the claim indefinite. The term "range of user defined" is not defined by the claim, the specification provided a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner requesting to add more clarification how the user will define the range of criteria (tolerance or threshold) into the independent claims for future examination. 
Therefore claims 1 – 18 are indefinite, and these claims must be rejected under 35 U.S.C. 112(b) (note that dependent claims 2 - 8, 10 - 13, and 15 - 18 are rejected on the same basis since they incorporate their parent claimed deficiencies into their claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 – 5, 8 – 12, 15 – 19 and 22 – 24 respectively of U.S. Application No. 16/119,227 (Abandoned) which is a continuation of US Patent No. 10,096,235 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application 17/378,530
U.S. Application No. 16/119,227
Claim 1.
Claim 1.
Claim 2.
Claim 2.
Claim 3.
Claim 3.
Claim 4.
Claim 4.
Claim 5.
Claim 5.
Claim 6.
Claim 22.
Claim 7.
Claim 23.
Claim 8.
Claim 24.
Claim 9.
Claim 8.
Claim 10.
Claim 9.
Claim 11.
Claim 10.
Claim 12.
Claim 11.
Claim 13.
Claim 12.
Claim 14.
Claim 15.
Claim 15.
Claim 16.
Claim 16.
Claim 17.
Claim 17.
Claim 18.
Claim 18.
Claim 19.


Nonetheless, claim 1, 9 and 14 of the present application made the claim a broader version of claims 1, 8 and 15 of U.S. Application No. 16/119,227. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1, 9 and 14 is not patentably distinct from claim 1, 8 and 15 of U.S. Application No. 16/119,227.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 6, 9, 12, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venetianer et al. (US 2005/0162515 A1) in view of Cobb et al (US 2011/0043536 A1). 

Regarding claim 1, Venetianer discloses:  “a method, comprising:
obtaining characteristic values for an observed event in a scene [see para: 0176; The sizes of the objects are used to determine the approximate sizes of similar objects at various areas in the scene. A technique, such as using a histogram or a statistical median, is used to determine the typical apparent height and width of objects as a function of location in the scene. In one part of the image of the scene, typical objects can have a typical apparent height and width], 
parsing a plurality of alert directives, the alert directives being previously generated by a behavioral recognition system, to identify a matching alert directive from the plurality of alert directives based on the characteristic values being within a range of user-defined alert directive matching criteria, [see para: 0098; The video primitives should also contain all relevant information from the video, since at the time of extracting the video primitives, the user-defined rules are not known to the system. Therefore, the video primitives should contain information to be able to detect any event specified by the user, without the need for going back to the video and reanalyzing it] each alert directive from the plurality of alert directives including at least one of a representation of whether a specified behavior should result in an alert, a representation of an alert publication frequency, or a representation specifying that matching to that alert directive is based on at least one of a behavior type or an object type [see para: 0119; Referring now to FIG. 16 b, once the video, and, if there are other sensors, the non-video primitives 161 are available, the system may detect events. The user tasks the system by defining rules 163 and corresponding responses 164 using the rule and response definition interface 162. The rules are translated into event discriminators, and the system extracts corresponding event occurrences 165. The detected event occurrences 166 trigger user defined responses 167.. Examples of a response may include, but are not necessarily limited to, the following: activating a visual and/or audio alert on a system display; activating a visual and/or audio alarm system at the location; activating a silent alarm; activating a rapid response mechanism; locking a door; contacting a security service; forwarding data (e.g., image data, video data, video primitives], and
Venetianer does not explicitly disclose: “upon identifying the matching alert directive, bypassing an existing alert publication procedure of the behavioral recognition system by one of publishing or not publishing an alert of the observed event in the scene, based on the matching alert directive”.
However, Cobb, from the same or similar field of endeavor teaches: “upon identifying the matching alert directive [see para: 0070; FIG. 7 illustrates a method 700 for modifying properties of a segment, according to one embodiment of the invention. As shown, the method 700 begins at step 710, where the transaction server 260 receives a user request to modify a property of the segment. If the user request is to name a segment (step 720), the transaction server 260 may set the name for the segment (step 725). If the user request is to always alert for a segment (step 730), the transaction server 260 may set the machine-learning engine 140 to always alert upon observing behavior of a foreground object that matches the segment (step 735). If the user request is to ignore a segment (step 740), the transaction server 260 may set the machine-learning engine 140 to never alert when a series of primitive events matching the segment is observed (step 745). Further, the user may also request to modify other properties associated with a segment. After the steps 725, 735, or 745, the transaction server 260 may respond with a success or failure of servicing the user request (step 750). After the steps 740 or 750, the method 700 terminates], bypassing an existing alert publication procedure of the behavioral recognition system by one of publishing or not publishing an alert of the observed event in the scene, based on the matching alert directive [see para: 0067; In one embodiment, the GUI tool 270 may also display properties 512 of the selected segment. As shown, the properties 512 of the segment include an identifier for the segment, a symbol of the segment, whether to alert upon detecting behavior of a foreground object that matches the segment, a length of the segment, and other data for the segment. The user may supply or modify the symbol or label for the segment, according to one embodiment. Further, the user may also set the machine-learning engine 140 to alert (or not to alert) whenever the machine-learning engine determines that a series of events matching the segment has occurred].
It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Venetianer to add the teachings of Cobb as above, in order to combine with image processing system to identify the matched alert whether or not published based on the observed event in the scene, the properties 512 of the segment include an identifier for the segment, a symbol of the segment, whether to alert upon detecting behavior of a foreground object that matches the segment, a length of the segment, and other data for the segment. The user may supply or modify the symbol or label for the segment. Further, the user may also set the machine-learning engine 140 to alert (or not to alert) whenever the machine-learning engine determines that a series of events matching the segment has occurred [Cobb see para: 0067; 0070].

Regarding claim 4, Venetianer and Cobb disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Venetianer discloses: “wherein the matching alert directive includes a focus mask [see para: 0078; Equipment control directives are instructions to control the position, orientation, and focus of video cameras] that intersects with a region in the scene [see para: 0079; as another example, the system of the invention provides unique system tasking.  Using equipment control directives, current video systems allow a user to position video sensors and, in some sophisticated conventional systems, to mask out regions of interest or disinterest] where the observed event occurred [see para: 0173; For automatic calibration, a learning phase is conducted where the computer system 11 determines information regarding the location in the field of view of each video sensor.  During automatic calibration, the computer system 11 receives source video of the location for a representative period of time (e.g., minutes, hours or days) that is sufficient to obtain a statistically significant sampling of objects typical to the scene and thus infer typical apparent sizes and locations]

Regarding claim 6, Venetianer and Cobb disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Venetianer discloses: “wherein each alert directive from the plurality of alert directives includes a pointer to an original alert on which that alert directive is based [see para: 0160; For either FIG. 13 or FIG. 14, if the operator desires more information about any particular area or any particular area, a point-and-click interface allows the operator to navigate through representative still and video imagery of regions and/or activities that the system has detected and archive].

Regarding claim 9 and 14, claim 9 and 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 12 and 17, claim 12 and 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Claim 2, 3, 5, 8, 10, 11, 13,  15 – 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venetianer et al. (US 2005/0162515 A1) in view of Cobb et al (US 2011/0043536 A1) and further in view of Yin et al. (US 2007/0070190 A1). 

Regarding claim 2, Venetianer and Cobb disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Venetianer and Cobb does not explicitly disclose: “wherein the characteristic values include at least one of: a pixel-height value, a pixel-width value, and an x-coordinate and y-coordinate center position of a foreground object”.
However, Yin teaches: “wherein the characteristic values include at least one of: a pixel-height value, a pixel-width value, and an x-coordinate and y-coordinate center position of a foreground object [see para: 0075; One of the features of a target that is generally used in target classification is the aspect-ratio of the target, which is the ratio between width and height of the target bounding box. FIG. 4 depicts an example of the meaning of the target bounding box and aspect-ratio. A target 400 is located by the IVS. A bounding box 404 is created for the target 402. A length 406 and width 408 of the bounding box 404 are used in determining the aspect ratio].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Yin in order to combine with image processing system to determine characteristics values that includes at least one the criteria such as height, width of the target objects using bounding box by image processing techniques. One of the features of a target that is generally used in target classification is the aspect-ratio of the target, which is the ratio between width and height of the target bounding box. FIG. 4 depicts an example of the meaning of the target bounding box and aspect-ratio [Yin see para: 0075]. 

Regarding claim 3, Venetianer and Cobb disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Venetianer and Cobb does not explicitly disclose: “wherein the characteristic values include a set of x-coordinates and y-coordinates corresponding to a foreground object trajectory”.
However, Yin teaches: “wherein the characteristic values include a set of x- coordinates and y-coordinates corresponding to a foreground object trajectory [see para: 0084; FIG. 8 depicts the image of a human's head projected on the ground plane. The center of the image plane is projected to the ground plane. H0 indicates the height of the camera, and Ht indicates the physical height of the human. The human height ht in the image plane at a particular pixel, may be calculated using the following equations: h t = ( x h ′ - x f ′ ) 2 + ( y h ′ - y f ′ ) 2 x h ′ = F 0 < ( x h , y h ) y h ′ = F 1 < ( x h , y h ) x h = H 0 < x f H 0 - H t y h = H 0 < y f H 0 - H t x f = F 0 ′ < ( x f ′ , y f ′ ) y f = F 1 ′ < ( x f ′ , y f ′ ) 
Where (xƒ, yƒ) and (xh, yh) are the coordinates of the footprint and head in world coordinate system separately; (x′ƒ, y′ƒ) and (x′h, y′h) are the coordinates of footprint and head in the omni image separately. F0( ) and F1( )denote the transform functions from world coordinates to image coordinates; F′0( ) and F′1( ) denote the transform functions from image coordinates to world coordinates].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Yin in order to combine with image processing module that calculate x and y coordinates values corresponding to foreground object in the region of interest. An object detector module may use the camera model to improve its performance speed. For example, only the pixels inside the circle are meaningful for object detection and may be processed to detect a foreground region during video processing [Yin see para: 0084].

Regarding claim 5, Venetianer and Cobb disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Venetianer and Cobb does not explicitly disclose: “wherein the range of user-defined alert directive matching criteria is adjustable via a graphical editor”.
However, Yin teaches: “wherein the range of user-defined alert directive matching criteria is adjustable via a graphical editor [see para: 0090; A region map is another tool that may be used for target classification. A region map divides the omni image into a number of different regions. The region map should be the same size as the image. The number and types of regions in the region map may be defined by a user. The use may use a graphical interface or a mouse to draw or otherwise define the regions on the region map. Alternatively, the regions may be detected by an automatic region classification system. The different types of targets that may be present in each region may be specified. During classification, the particular region that a target is in is determined].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Yin in order to combine with a graphical user interface so that range of criteria values can be adjusted using the interface provided to the user. The use may use a graphical interface or a mouse to draw or otherwise define the regions on the region map. Alternatively, the regions may be detected by an automatic region classification system [Yin see para: 0090].

Regarding claim 8, Venetianer and Cobb disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Venetianer and Cobb does not explicitly disclose: “wherein the one of publishing or not publishing an alert of the observed event in the scene is further based on a focus mask”.
However, Yin teaches: “wherein the one of publishing or not publishing an alert of the observed event in the scene is further based on a focus mask [see para: 0090; A region map is another tool that may be used for target classification. A region map divides the omni image into a number of different regions. The region map should be the same size as the image. The number and types of regions in the region map may be defined by a user. The use may use a graphical interface or a mouse to draw or otherwise define the regions on the region map. Alternatively, the regions may be detected by an automatic region classification system. The different types of targets that may be present in each region may be specified. During classification, the particular region that a target is in is determined. The classification of targets may be limited to those target types specified for the region that the target is in].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Yin in order to publish or not publishing an alert of the observed event in the scene, If a rule is set up and an event of interest based on the rule occurs, an alert may be generated by the intelligent video surveillance system and sent to a user. An alert may contain information regarding the camera which provides a view of the alert, the time of the event, a brief sentence to describe the event, for instance, “Person Enter AOI”, one or two snapshots of the target and the target marked-up with a bounding box in the snapshot. The omni-image snapshot may be difficult for the user to understand. Thus, a perspective view of the target and a panoramic view of the target may be presented in an alert  [Yin see para: 0110].

Regarding claim 10 and 15, claim 10 and 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 11 and 16, claim 11 and 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 13 and 18, claim 13 and 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Allowable Subject Matter
Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 7, prior art of record neither anticipates nor renders obvious “The method of claim 1, wherein each alert directive from the plurality of alert directives includes an identifier, an alert pointer, match criteria, and an epilog, the epilog including an array of tolerance values for each alert characteristic from a plurality of alert characteristics”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Courtney (US 5,969,755)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486